Case 2:21-cv-02022-PKH Document 20               Filed 05/25/21 Page 1 of 1 PageID #: 304




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

GRANITE STATE
INSURANCE COMPANY                                                                  PLAINTIFF

v.                                   No. 2:21-CV-02022

T & Z INSTALLATION, LLC                                                           DEFENDANT

                                         JUDGMENT

       Pursuant to the opinion and order entered in this case on this same day, IT IS HEREBY

ADJUDGED that Plaintiff Granite State Insurance Company shall have and recover from

Defendant T & Z Installation, LLC, $729,514.36. Interest on this judgment will accrue at the rate

of 0.05% per annum from the date of entry of this judgment until paid.

       IT IS SO ADJUDGED this 25th day of May, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
